Order entered January 22, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01455-CV

  VENATOR MATERIALS PLC, SIMON TURNER, KURT D. OGDEN, STEPHEN
   IBBOTSON, RUSS R. STOLLE, HUNTSMAN CORPORATION, HUNTSMAN
INTERNATIONAL LLC, HUNTSMAN (HOLDINGS) NETHERLANDS B.V., Appellant

                                                V.

    MACOMB COUNTY EMPLOYEES' RETIREMENT SYSTEM AND FIREMEN'S
             RETIREMENT SYSTEM OF ST. LOUIS, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02030

                                            ORDER
       Before the Court is appellants’ January 22, 2020 unopposed emergency motion for

extension of time to file their opening brief. We GRANT the motion. Appellants shall file their

opening brief in this case not later than February 21, 2020.


                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE